 1

 2                                 IN THE UNITED STATES DISTRICT COURT

 3                          FOR THE NORTHERN DISTRICT OF CALIFORNIA

 4                                              OAKLAND DIVISION

 5

 6
      THE PEOPLE OF THE STATE OF                                  Case No. 4:20-cv-3676-YGR
 7    CALIFORNIA,
                                                                  [PROPOSED] ORDER SETTING
 8                    Plaintiff,                                  FURTHER COMPLIANCE DEADLINE

 9            v.

10    UNITED STATES DEPARTMENT OF
      EDUCATION, et al.,
11
                      Defendants.
12

13
                                                         ORDER
14
              The Court has reviewed the joint statement setting forth the status of this matter submitted
15
     by the parties on July 7, 2021. [Dkt. 28.] The parties inform the Court that they continue to meet in
16
     good faith in an attempt to resolve this case. The parties report that they have had further
17
     productive discussions and they believe additional time to continue negotiations would be
18
     beneficial. Accordingly, the parties respectfully request that the Court set a further compliance
19
     deadline in 63 days.
20
              The Court HEREBY APPROVES the parties’ request and SETS a compliance deadline
21
     of 9:01 a.m. on September 17, 2021. Five business days prior to the compliance deadline, the
22
     parties shall file a joint statement setting forth the status of the matter.
23
              The July 16, 2021 compliance deadline is VACATED.
24
              IT IS SO ORDERED.
25

26             July 9, 2021
      Dated: _______________
                                                      _______________________________
27                                                      YVONNE GONZALEZ ROGERS
                                                        United States District Judge
28
                                                              1
                                     [Proposed] Order Setting Further Compliance Deadline
                                                 Case No. 4:20-cv-3676-YGR
